          Case 3:20-cv-01759-AHG Document 6 Filed 09/18/20 PageID.17 Page 1 of 5



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   BLAKE R.,                                             Case No.: 3:20-cv-1759-AHG
12                                        Plaintiff,       ORDER:
13   v.
                                                           (1) DISMISSING COMPLAINT
14   ANDREW SAUL, Commissioner of                          WITH LEAVE TO AMEND, and
     Social Security,
15
                                       Defendant.          (2) DENYING WITHOUT
16                                                         PREJUDICE PLAINTIFF’S MOTION
                                                           FOR LEAVE TO PROCEED IN
17
                                                           FORMA PAUPERIS
18
                                                           [ECF No. 2]
19
20           Plaintiff Blake R. (“Plaintiff”) brings this action against the Commissioner of Social
21   Security, Andrew Saul, seeking judicial review of the Commissioner’s final administrative
22   decision denying his application for Social Security Supplemental Security Income
23   Disability Benefits for lack of disability. ECF No. 1. Along with his Complaint, Plaintiff
24   also filed a motion for leave to proceed in forma pauperis (“IFP”) under 28 U.S.C. § 1915.
25   ECF No. 2. After due consideration and for the reasons set forth below, the Court
26   DISMISSES Plaintiff’s complaint with leave to amend, if amended within 28 days of the
27   date of this Order, and DENIES as moot Plaintiff’s motion to proceed IFP without
28   prejudice.


                                                       1
                                                                                    3:20-cv-1759-AHG
           Case 3:20-cv-01759-AHG Document 6 Filed 09/18/20 PageID.18 Page 2 of 5



 1   I.       LEGAL STANDARD
 2            A motion to proceed IFP presents two issues for the Court’s consideration. First, a
 3   complaint filed pursuant to the IFP provisions of 28 U.S.C. § 1915(a) is subject to a
 4   mandatory and sua sponte review by the Court. Lopez v. Smith, 203 F.3d 1122, 1127 (9th
 5   Cir. 2000). Section 1915(e)(2)(B)(ii) requires the Court to evaluate whether an applicant’s
 6   complaint sufficiently states a claim upon which relief may be granted. See id. (“1915(e)
 7   not only permits but requires a district court to dismiss an in forma pauperis complaint that
 8   fails to state a claim.”). Second, the Court must determine whether an applicant properly
 9   shows an inability to pay the $400 civil filing fee required by this Court. See 28 U.S.C. §§
10   1914(a), 1915(a). To that end, an applicant must also provide the Court with a signed
11   affidavit “that includes a statement of all assets[,] which shows inability to pay initial fees
12   or give security.” CivLR 3.2(a).
13   II.      DISCUSSION
14            As discussed above, every complaint filed pursuant to the IFP provisions of 28
15   U.S.C. § 1915 is subject to a mandatory screening by the Court under Section
16   1915(e)(2)(B). Lopez, 203 F.3d at 1127. Under that subprovision, the Court must dismiss
17   complaints that are frivolous or malicious, fail to state a claim on which relief may be
18   granted, or seek monetary relief from defendants who are immune from such relief. See 28
19   U.S.C. § 1915(e)(2)(B). Social Security appeals are not exempt from this screening
20   requirement. See Hoagland v. Astrue, No. 12-cv-00973-SMS, 2012 WL 2521753, at *1
21   (E.D. Cal. June 28, 2012) (“Screening is required even if the plaintiff pursues an appeal of
22   right, such as an appeal of the Commissioner's denial of social security disability benefits
23   [under 42 U.S.C. 405(g)].”); see also Calhoun v. Stahl, 254 F.3d 845, 845 (9th Cir. 2001)
24   (affirming that “the provisions of 28 U.S.C. § 1915(e)(2)(B) are not limited to prisoners”);
25   Lopez, 203 F.3d at 1129.
26            Rule 8 sets forth the federal pleading standard used to determine whether a complaint
27   states a claim upon which relief may be granted. FED. R. CIV. P. 8; see also Ashcroft v.
28   Iqbal, 556 U.S. 662, 678–79 (2009) (“[A] complaint must contain a “short and plain

                                                    2
                                                                                     3:20-cv-1759-AHG
       Case 3:20-cv-01759-AHG Document 6 Filed 09/18/20 PageID.19 Page 3 of 5



 1   statement of the claim showing that the pleader is entitled to relief.”); Bell Atlantic Corp.
 2   v. Twombly, 550 U.S. 544, 555 (2007) (noting that “detailed factual allegations” are not
 3   required, but a plaintiff must provide “more than labels and conclusions, and a formulaic
 4   recitation of the elements of a cause of action” to justify relief). A proper pleading “does
 5   not require detailed factual allegations, but it demands more than an unadorned, the-
 6   defendant-unlawfully-harmed-me accusation. A pleading that offers labels and conclusions
 7   . . . will not do. Nor does a complaint suffice if it tenders naked assertions devoid of further
 8   factual enhancement.” Iqbal, 556 U.S. at 678 (internal citations and quotations omitted)
 9   (referring to FED. R. CIV. P. 8). When a plaintiff fails to provide “enough facts to state a
10   claim to relief that is plausible on its face,” the Court must either dismiss a portion, or the
11   entirety of the complaint. Twombly, 550 U.S. at 547; Hoagland, 2012 WL 2521753, at *1.
12         For example, in social security cases, “[t]he plaintiff must provide a statement
13   identifying the basis of the plaintiff's disagreement with the ALJ’s determination and must
14   make a showing that he is entitled to relief, ‘in sufficient detail such that the Court can
15   understand the legal and/or factual issues in dispute so that it can meaningfully screen the
16   complaint pursuant to § 1915(e).’” Jaime B. v. Saul, No. 19cv2431-JLB, 2020 WL
17   1169671, at *2 (S.D. Cal. Mar. 10, 2020) (quoting Graves v. Colvin, No. 15cv106-RFB-
18   NJK, 2015 WL 357121, at *2 (D. Nev. Jan. 26, 2015)). “Every plaintiff appealing an
19   adverse decision of the Commissioner believes that the Commissioner was wrong. The
20   purpose of the complaint is to briefly and plainly allege facts supporting the legal
21   conclusion that the Commissioner’s decision was wrong.” Hoagland, 2012 WL 2521753,
22   at *2 (dismissing conclusory complaint in IFP screening process for failure to state a
23   plausible claim for relief due to insufficient factual allegations).
24         Here, Plaintiff contends that a reversal of Defendant’s decision is warranted because
25   (1) “[t]here is no substantial medical or vocational evidence in the record to support the
26   legal conclusion of plaintiff is not disabled within the meaning of the Act;” (2) “[t]here is
27   no substantial evidence in the record to support the Commissioner’s finding that plaintiff
28   could perform any substantial gainful activity;” (3) “[t]he evidence in the record supports

                                                    3
                                                                                      3:20-cv-1759-AHG
          Case 3:20-cv-01759-AHG Document 6 Filed 09/18/20 PageID.20 Page 4 of 5



 1   only the finding that plaintiff is disabled and has been continuously disabled[;]” and (4)
 2   “[n]ew and material evidence for which good cause exists for failure to submit earlier exists
 3   and warrants a remand of this matter for further proceedings.” ECF No. 1 at 2–3. However,
 4   Plaintiff does not explain what this new evidence is, how the evidence is material or relates
 5   to the period of disability, or how the new evidence has a reasonable probability of
 6   changing the outcome of the Commissioner’s decision. Plaintiff also does not explain how
 7   the conclusions and findings of fact of the Defendant are not supported by substantial
 8   evidence or how these conclusions and findings are contrary to law and regulation. These
 9   boilerplate allegations are precisely the type of conclusory statements that fail to satisfy the
10   federal pleading standard. Graves, 2015 WL 357121, at *2 (“a social security complaint
11   that merely parrots the standards used in reversing or remanding a case is not sufficient to
12   withstand a screening pursuant to Section 1915(e)”); see, e.g., Jaime B., 2020 WL
13   1169671, at *2 (dismissing complaint pursuant to IFP screening because the plaintiff made
14   boilerplate allegations that a reversal or remand was warranted because “the denial of
15   [Plaintiff’s] disability claim is not supported by substantial evidence under the standards
16   set forth by 42 U.S.C. § 405(g) . . .”); Graves, 2015 WL 357121, at *2 (dismissing
17   complaint pursuant to IFP screening because “Plaintiff alleges merely that the
18   Commissioner’s decision to deny her benefits was wrong without any indication as to why
19   it was wrong other than a recitation of the general standards that govern this Court’s review
20   of that decision”); Harris v. Colvin, No. CV-14-0383-GW-RNB, 2014 U.S. Dist. LEXIS
21   36246, at *10–*11 (C.D. Cal. Mar. 17, 2014) (dismissing complaint pursuant to IFP
22   screening because “plaintiff has failed to specify in ¶ 8 of the Complaint the respects in
23   which he contends that the ALJ’s findings are not supported by substantial evidence and/or
24   that the proper legal standards were not applied”) (emphasis added).
25           Because Plaintiff’s Complaint fails to state a claim, the Court DISMISSES
26   Plaintiff’s complaint pursuant to § 1915(e)(2)(B)(ii). However, Plaintiff shall have 28 days
27   to file an amended complaint that cures the deficiencies discussed herein.
28   //

                                                    4
                                                                                      3:20-cv-1759-AHG
        Case 3:20-cv-01759-AHG Document 6 Filed 09/18/20 PageID.21 Page 5 of 5



 1   III.   CONCLUSION
 2          For the reasons state above, the Court DISMISSES Plaintiff’s complaint with leave
 3   to amend. Plaintiff must file his first amended complaint by October 16, 2020.
 4          Since it has dismissed Plaintiff’s complaint, the Court DENIES as moot Plaintiff’s
 5   motion to proceed IFP, without prejudice. If Plaintiff files an amended complaint, he
 6   must also refile his request to proceed IFP (ECF No. 2) at that time.
 7
 8          IT IS SO ORDERED.
 9   Dated: September 18, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 5
                                                                                3:20-cv-1759-AHG
